Citation Nr: 1401630	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-04 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected right knee lateral meniscus injury, status post surgical repair times two, (right knee disability), excluding the period a temporary total rating was assigned from March 13, 2009 to April 30, 2009.


REPRESENTATION

Appellant represented by:	Dan Curry, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran served on active duty from September 2002 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for residuals, torn lateral meniscus, right knee, which was evaluated as 10 percent disabling effective September 11, 2007.  In July 2008, the Veteran submitted a VA Form 9 disagreeing with the 10 percent disability rating assigned for his now service-connected right knee disability, which the RO appropriately took as a timely Notice of Disagreement.  A Statement of the Case was issued in December 2009, and the Veteran perfected the appeal by filing a VA Form 9 in January 2010.

The Board further notes that, by rating decision issued in September 2009, a temporary total rating based on surgical or other treatment necessitating convalescence was awarded for the period of March 13, 2009 until April 30, 2009.  This decision was based upon the Veteran undergoing arthroscopic surgery on his right knee on March 13, 2009.  Thereafter, the previous 10 percent disability rating was continued effective May 1, 2009.  The Board notes that the Veteran has not disagreed with any part of the decision awarding the temporary total disability rating and, therefore, there is no issue before the Board for consideration relating to that decision.  Rather, the issue before the Board is whether a disability rating higher than 10 percent is warranted from September 11, 2007 to the present excluding the period the temporary total rating was in effect.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran's appeal was previously before it in January 2012, at which time it rendered a decision denying a disability rating in excess of 10 percent for the Veteran's service-connected right knee disability, to include any separate disability rating under a different Diagnostic Code.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In February 2013, the Court ordered that the Board decision be vacated and the Veteran's appeal remanded to the Board pursuant to a Joint Motion for Remand.

In the Joint Motion for Remand, the parties agreed that the Board failed to provide a statement of adequate reasons and bases for denying separate ratings for the Veteran's right knee disability under Diagnostic Codes 5258 and 5259.  Specifically, they agreed that the Board erred in concluding that "while the Veteran's meniscus was debrided, it was not removed," as the medical definitions of meniscectomy and debridement both include types of surgical removal.  Furthermore, it was agreed that it was unclear how the Board found that "the Veteran is not shown to have symptomatic removal of semilunar cartilage" since the evidence of record reflects symptoms of the right knee.  At this time, the Board finds that remand for additional development of the Veteran's claim is warranted and, therefore, it will defer discussion of the reasons for the Court remand as set forth in the Joint Motion for Remand.

The Board notes that, immediately following its January 2012 decision denying a disability rating higher than 10 percent for his service-connected right knee disability, the Veteran filed a new claim for an increased disability rating for his service-connected right knee disability in February 2012.  In conjunction with that claim, the RO obtained a VA examination in August 2012.  It did not, however, obtain and associate with the claims file the Veteran's VA treatment records despite the fact that he reported in a May 2012 statement that X-rays were taken of his knee in January 2012 at the VA Medical Center in Kansas City, Missouri, and he was told that they showed he had arthritis in the his right knee.

The last VA treatment records in the claims file are from March 2009 when the Veteran underwent his second surgery on his right knee.  Treatment records subsequent to that date may be highly probative to the Veteran's claim for an increased disability rating.  In addition, VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Upon remand, the Veteran's VA treatment records from the VA Medical Center in Kansas City, Missouri, should be associated with the claims file from April 2009 to the present.

Furthermore, the Board finds that a new VA examination is warranted in order to comply with VA's duty to provide a contemporaneous examination.  Although the Board acknowledges that the Veteran was examined in August 2012, the Veteran has alleged that he has arthritis in his right knee now due to his service-connected disability.  Furthermore, although the examiner stated that X-rays did not show arthritis, he failed to indicate what X-rays he was referring to or to attach the reports of any X-rays taken in conjunction with the VA examination.  Consequently, the Board does not feel that it has a full record of the examination and thus finds that a new examination should be provided and X-rays obtained unless recent ones are shown in the VA treatment records obtained.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's medical records from the VA Medical Center in Kansas City, Missouri, for treatment relating to the Veteran's service-connected right knee disability from April 2009 to the present.  If records are unavailable, a formal finding of unavailability should be made and the appropriate procedures followed for notifying the Veteran and his representative.

2.  Thereafter, the Veteran should be scheduled for a VA joints examination to determine the current severity of his service-connected right knee disability.  The claims file must be provided to the examiner, who should note in his/her report that it was reviewed.  

All necessary diagnostic tests and/or studies should be conducted, especially X-rays of the right knee unless VA treatment records show recent studies had been conducted.  With regard to the Veteran's right knee disability, the examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, to include flare ups, and loss of function in daily activities, including work and physical activity.  The examiner should determine the limitation of motion, if any, of the Veteran's right knee and discuss whether there is pain on movement, swelling, tenderness, deformity or atrophy of disuse.  The examiner should also determine whether there is any evidence of ankylosis, ligamentous laxity or other impairment of the right knee joint.  Repetitive motion testing should be conducted, and the examiner should comment on whether there is additional functional loss due to weakness, fatigability, incoordination, or pain on movement.  [Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.]  

Furthermore, the examiner should note whether diagnostic testing, including X-rays, shows the presence of arthritis in the right knee and, if so, should provide a medical opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that it is proximately due to, the result of or aggravated by the Veteran's service-connected right knee disability (i.e., meniscal injury status post surgical repair times two).  The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Thereafter, the Veteran's claim should be readjudicated, to include consideration of whether the evidence supports awarding separate rating(s) for separate and distinct manifestations of the Veteran's right knee disability.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

